Citation Nr: 1630064	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  09-15 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from November 1965 to April 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which increased the Veteran's PTSD disability rating from 10 percent to 50 percent, effective June 30, 2008.   

The Veteran filed a Notice of Disagreement (NOD) in December 2008.  A Statement of the Case (SOC) was issued in March 2009, and the Veteran filed his VA Form 9 in May 2009.  A Supplemental SOC (SSOC) was issued in November 2012 and September 2013.

The Veteran testified at a March 2013 Travel Board hearing.  The hearing transcript is of record.

July 2013 and November 2015 Board decisions remanded the claim for additional development.    

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In a November 2015 decision, the Board noted that the Veteran testified at a March 2013 Board hearing.  In July 2013, the Veterans' Law Judge (VLJ) who conducted the hearing remanded the appeal for additional development.  Subsequently, that VLJ retired.  In an August 2015 letter, the Veteran was informed he was entitled to an opportunity to testify at a new hearing.  In a September 2015 response, the Veteran requested to testify at videoconference hearing.  

The record indicates that a February 2016 notification letter was sent to the Veteran to inform him that hearing was scheduled for April 5, 2016.  However, the record indicates that for some unspecified reason, the hearing was postponed and not rescheduled.  As the AOJ has not substantially complied with the Board's remand instructions, the Board has no recourse but to remand the claim again to ensure that the previously requested development is completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing, and notify him of the scheduled hearing at the latest address of record.  This hearing is to be scheduled in accordance with applicable law.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






